DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Ohara on 02-19-2021.
Due to an error in the previous examiner’s amendment (dated 12-24-2020), this corrected examiner’s amendment replaces and supersedes the previous amendment.
The application has been amended as follows: 

Claim 9 should be:
9.  The method of claim 5, in which deriving the flow rate comprises:
calculating a first product of the sum temperature weight and the sum temperature signal;

calculating the weighted combination of the sum temperature signal and the difference temperature signal based on a sum of the first product and the second product. (insert a period)

Claim 10 should be:
10.  The method of claim 7, in which deriving the flow rate comprises:
calculating a first product of the sum temperature weight and the sum temperature signal;
calculating a second product of the difference temperature weight and the difference temperature signal; and
calculating the weighted combination of the sum temperature signal and the difference temperature signal based on a sum of the first product and the second product. (insert a period)

Claim 11 should be:
11.  The method of claim 8, in which deriving the flow rate comprises:
calculating a first product of the sum temperature weight and the sum temperature signal;
calculating a second product of the difference temperature weight and the difference temperature signal; and
. (insert a period)

Allowable Subject Matter
Claims 1-2 and 4-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852